Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The combination of both dependent claim 5 and dependent claim 7 would be allowable over the prior art of record if rewritten in independent form together with all of the limitations of the base claim and any intervening claims.  

Response to the applicant’s arguments
The previous rejection is withdrawn.
The amendment is entered.
A new updated search was conducted and a new reference was found. Applicant’s arguments are now moot in view of the new rejection of the claims.  
The applicant has not amended claim 11 and instead argues the rejection.
The applicant argues that nowhere in any reference does the references disclose switching from EV mode to HEV mode. 
Yano does disclose HEV mode and an EV mode.
Yano discloses “…and
adjusting, by a controller, a switching time point from an EV mode to a HEV mode based on the measured voltages …of the cells in the battery. (See paragraph 41 where the voltage sensor detects voltage in the cells of the battery pack; see FIG. 2 where the power supply controller 14 includes a voltage input receiver connected to the battery pack 10 and also has a current input receiver connected to the battery 10) (See paragraph 50 where 1. The SOC is low and the battery is prevented from being over discharged and where the EV mode is then switched to HEV drive mode to prevent an over discharge; see claims 7-11 and see FIG. 3 where there is a restriction mode when there is a state of charge that is in a predetermined value and an allowance mode when the charge is higher and see FIG. 4 where the discharge is disabled based on the SOC being a lower limit in block s2 and s2-2)
    PNG
    media_image1.png
    522
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    856
    media_image2.png
    Greyscale

Yano is silent but Snyder et al. teaches “…wherein adjusting of the switching time point from the EV mode to the HEV mode includes: the controller increases a threshold value serving as a reference for switching from the EV mode (see paragraph 75) to the HEV mode (see paragraph 72) includes increasing a threshold value serving as a reference for switching from the EV mode to the HEV mode when a difference between a maximum value and a minimum value of the measured voltages of each of the cells in the battery exceeds a reference value (see paragraph 179)  (see paragraph 165)”.  (see paragraph 163-202; see Fig. 10a where the battery current supplied to the load is limited to a maximum threshold value in blocks 100-1016 and when the lower threshold is lower then the fast energy storage is provided in block 1019 where the torque is cut)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Yano with the teachings of Snyder since Snyder teaches 1. A throttle can be determined to be full power and an increase throttle and a maximum amount of power is required in blocks 1002-1010. And 2. Then an estimated battery current of the load is determined and 3. if a maximum threshold value is determined then the high current can be provided. On the other hand, if the battery current is below a threshold value, then a poor torque performance can be provided and then the fast energy storage is provided is the load is sensed to be below a lower threshold value. This can provide increased throttle and torque responsiveness and no loss of torque when the throttle is demanded.   See paragraph 163-202 and FIG. 10-14 of Snyder. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd and in view of International Patent Pub. No.: WO 2010/032995A2 to Heo that was filed in 2008 and in view of French Patent Pub. No.: FR 2776139A to Tamura that was filed in 1999 (hereinafter “Tamura”).  
    PNG
    media_image3.png
    655
    851
    media_image3.png
    Greyscale

Yano discloses “1.    An apparatus for controlling a driving mode of a hybrid vehicle, the apparatus comprising: a battery including a plurality of cells; (see FIG. 1 where the device has a battery pack 10 and an electric motor 3 and an engine 6 and a power supply controller and an engine controller) 
    PNG
    media_image4.png
    693
    772
    media_image4.png
    Greyscale

Yano discloses “a voltage sensor configured to measure voltages” (See paragraph 41 where the voltage sensor detects voltage in the cells of the battery pack; see FIG. 2 where the power supply controller 14 includes a voltage input receiver connected to the battery pack 10 and also has a current input receiver connected to the battery 10)”. 
Under the BRI the broadest reasonable interpretation of each of the cells means two cells. 
    PNG
    media_image5.png
    994
    632
    media_image5.png
    Greyscale

Claim 1 is amended to recite and Yano is silent but Heo teaches  “measure voltage of each of the cells in the battery and control switching based on …of each of the cells”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Yano discloses “of the cells in the battery; and (See paragraph 41 where the voltage sensor detects voltage in the cells of the battery pack; see FIG. 2 where the power supply controller 14 includes a voltage input receiver connected to the battery pack 10 and also has a current input receiver connected to the battery 10) 
    PNG
    media_image1.png
    522
    614
    media_image1.png
    Greyscale

a controller configured to control a switching time point from an electric vehicle (EV) mode to a hybrid electric vehicle (HEV) mode based on the voltages of the cells in the battery, as measured by the voltage sensor.  (See paragraph 50 where 1. The SOC is low and the battery is prevented from being over discharged and where the EV mode is then switched to HEV drive mode to prevent an over discharge; see claims 7-11 and see FIG. 3 where there is a restriction mode when there is a state of charge that is in a predetermined value and an allowance mode when the charge is higher and see FIG. 4 where the discharge is disabled based on the SOC being a lower limit in block s2 and s2-2);  
    PNG
    media_image6.png
    685
    614
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    613
    704
    media_image7.png
    Greyscale

Tamura teaches “wherein the controller arranges the voltages of each of the cells in the battery, 
which are measured by the voltage sensor, 
based on intensities of the voltages,  (see FIG. 1 where the voltage of the first and second and third group are determined as v1-3 for the battery cells 21-1 and 21-2 and 21-3)
divides the voltages of the cells into an upper group, (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells)
an intermediate group, and (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells)
a lower group, and   (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells) 
increases a threshold value serving as a reference for switching from the EV mode to the HEV mode when a difference between   (see claims 1-4 where the average voltage of the first and second and third battery is taken and if this is higher than the average voltage then the vehicle uses this higher voltage cells instead of the average voltage or lower or provide an equality amount of the cells for the hybrid operation) 
an average voltage of the upper group and 
an average voltage of the lower group exceeds a reference value”. (see claims 1-10 where the average voltage of the first and second and third battery is taken and if this is higher than the average voltage then the vehicle uses this higher voltage cells instead of the average voltage or lower or provide an equality amount of the cells for the hybrid operation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Yano with the teachings of TAMURA since TAMURA teaches the vehicle can include four batteries in four different banks 21-1-4.  Then an average voltage level can be taken. Then a voltage of the each of the banks is taken.  A higher than average battery bank voltage can be detected in a first bank and then in the third and fourth a lower than average battery voltage can be taken. To prevent an unequal voltage distribution the hybrid vehicle can be powered by the higher voltage bank first and then the lower voltage banks. This can prevent a situation where the one bank can be drained while another bank has a very high voltage to provide a balancing of the draining of the battery.     See abstract. 


Claim 2 is cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2016/0185340 A1 to Yoshida et al. that was filed in 2014 (hereinafter “Yoshida”) and in view of Heo and in view of Tamura. 
    PNG
    media_image8.png
    871
    601
    media_image8.png
    Greyscale

Yano is silent but Yoshida teaches “3.    The apparatus of claim 1, wherein the controller increases the threshold value by a fixed value.  (see FIG. 4, where the range is increased by an amount a to switch from the HEV mode to the EV mode or the EV mode to the HEV mode; see paragraph 60-69)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.
Yano is silent but Yoshida teaches “4.    The apparatus of claim 1, wherein the controller varies the threshold value depending on a degree that the difference between the maximum value and the minimum value of the voltages of the cells in the battery, which are measured by the voltage sensor, exceeds the reference value”.  (See FIG. 5, where the value of the battery is determined in a battery condition detected part 51 and then a SOC is determined in blocks 53-54; and in FIG 6 where a SOC of charge can indicate a predetermined HEV mode starting point in block 103;  and in FIG. 8 where the SOC is a high percentage then the EV mode is permitted however when the SOC is lower at 01 then the HEV mode is permitted to 02 for a higher output) 

    PNG
    media_image9.png
    567
    623
    media_image9.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.
Claim 4 is amended to recite and Yano is silent but Heo teaches  “of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Yano is silent but Yoshida teaches “5.    The apparatus of claim 1, wherein the controller returns the threshold value when the difference between the maximum value and the minimum value of the voltages of the cells in the battery, which are measured by the voltage sensor, does not exceed the reference value, after the threshold value is increased”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.
Claim 5 is amended to recite and Yano is silent but Heo teaches  “of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Yano is silent but Yoshida teaches “6.    The apparatus of claim 1, further comprising:
a storage device configured to store the threshold value.  (see FIG. 5 where the SOC determination part and battery condition and SOC estimation is stored in memory and see FIG. 8-11)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2014/0111164 A1 to OHKAWA et al. that was filed in  2011 (hereinafter “Ohkawa et al.”) and in view of Heo and in view of Tamura.
Yano is silent but Ohkawa teaches “7.    The apparatus of claim 1, wherein the controller arranges the voltages of the cells in the battery, which are measured by the voltage sensor, based on intensities of the voltages, 
divides the voltages of the cells into an upper group, an intermediate group, and a lower group, (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
and increases a threshold value serving as a reference for switching from the EV mode to the HEV mode (see paragraph 75-81)”. 
when a difference between an average voltage of the upper group and an average voltage of the lower group exceeds a reference value”.  (see paragraph 58 where the average voltage is the cells is sued to determine an average soc of the pack 110);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.
Using an average voltage is an optimization of a prior art range and only involves routine skill in the art absent unexpected benefits in the dependent claims.  See MPEP sec. 2144.05.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim 7 is amended to recite and Yano is silent but Heo teaches  “arranges and divides…of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Claims 8-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2014/0111164 A1 to OHKAWA et al. that was filed in  2011 (hereinafter “Ohkawa et al.”) and in further in view of Yoshida and in view of Heo and in view of TAMURA.

Yano is silent but Yoshida teaches “8.    The apparatus of claim 7, wherein the controller increases the threshold value by a fixed value. ”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Yano is silent but Ohkawa teaches “9.    The apparatus of claim 7, wherein the controller varies the threshold value depending on a degree that the difference between the average voltage of the upper group and the average voltage of the lower group exceeds the reference value. (see paragraph 58 where the average voltage is the cells is used to determine an average soc of the pack 110) , (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.

Yano is silent but Yoshida teaches “10.    The apparatus of claim 7, wherein the controller returns the threshold value… after the threshold value is increased ”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Yano is silent but Ohkawa teaches “when the difference between the average voltage of the upper group and the average voltage of the lower group does not exceed the reference value (see paragraph 58 where the average voltage is the cells is used to determine an average soc of the pack 110) , (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.

 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd and in view of Heo and in view of Snyder.  
Yano discloses “11.    A method for controlling a driving mode of a hybrid vehicle, the method comprising: 
measuring, by a voltage sensor, voltages of cells in a battery; (see FIG. 1 where the device has a battery pack 10 and an electric motor 3 and an engine 6 and a power supply controller and an engine controller) 
    PNG
    media_image4.png
    693
    772
    media_image4.png
    Greyscale

Yano is silent but Heo teaches  “of each of the cells in the battery and switch based on the measured voltage of each of the cells”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Yano discloses “…and
adjusting, by a controller, a switching time point from an EV mode to a HEV mode based on the measured voltages …of the cells in the battery. (See paragraph 41 where the voltage sensor detects voltage in the cells of the battery pack; see FIG. 2 where the power supply controller 14 includes a voltage input receiver connected to the battery pack 10 and also has a current input receiver connected to the battery 10) (See paragraph 50 where 1. The SOC is low and the battery is prevented from being over discharged and where the EV mode is then switched to HEV drive mode to prevent an over discharge; see claims 7-11 and see FIG. 3 where there is a restriction mode when there is a state of charge that is in a predetermined value and an allowance mode when the charge is higher and see FIG. 4 where the discharge is disabled based on the SOC being a lower limit in block s2 and s2-2)
    PNG
    media_image1.png
    522
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    856
    media_image2.png
    Greyscale

Yano is silent but Snyder et al. teaches “…wherein adjusting of the switching time point from the EV mode to the HEV mode includes: the controller increases a threshold value serving as a reference for switching from the EV mode (see paragraph 75) to the HEV mode (see paragraph 72) includes increasing a threshold value serving as a reference for switching from the EV mode to the HEV mode when a difference between a maximum value and a minimum value of the measured voltages of each of the cells in the battery exceeds a reference value (see paragraph 179)  (see paragraph 165)”.  (see paragraph 163-202; see Fig. 10a where the battery current supplied to the load is limited to a maximum threshold value in blocks 100-1016 and when the lower threshold is lower then the fast energy storage is provided in block 1019 where the torque is cut)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Yano with the teachings of Snyder since Snyder teaches 1. A throttle can be determined to be full power and an increase throttle and a maximum amount of power is required in blocks 1002-1010. And 2. Then an estimated battery current of the load is determined and 3. if a maximum threshold value is determined then the high current can be provided. On the other hand, if the battery current is below a threshold value, then a poor torque performance can be provided and then the fast energy storage is provided is the load is sensed to be below a lower threshold value. This can provide increased throttle and torque responsiveness and no loss of torque when the throttle is demanded.   See paragraph 163-202 and FIG. 10-14 of Snyder. 
Claim 12 is cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2016/0185340 A1 to Yoshida et al. that was filed in 2014 (hereinafter “Yoshida”) and in view of Heo and in view of Snyder. 
    PNG
    media_image8.png
    871
    601
    media_image8.png
    Greyscale


Yano is silent but Yoshida teaches “13.    The method of claim 11, wherein the threshold value is increased by a fixed value”. (see FIG. 4, where the range is increased by an amount a to switch from the HEV mode to the EV mode or the EV mode to the HEV mode; see paragraph 60-69);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Yano is silent but Yoshida teaches “14.    The method of claim 11, wherein the threshold value is varied depending on a degree that the difference between the maximum value and the minimum value of the measured voltages of the cells in the battery exceeds the reference value. ”.  (See FIG. 5, where the value of the battery is determined in a battery condition detected part 51 and then a SOC is determined in blocks 53-54; and in FIG 6 where a SOC of charge can indicate a predetermined HEV mode starting point in block 103;  and in FIG. 8 where the SOC is a high percentage then the EV mode is permitted however when the SOC is lower at 01 then the HEV mode is permitted to 02 for a higher output) 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

    PNG
    media_image9.png
    567
    623
    media_image9.png
    Greyscale

Yano is silent but Heo teaches  “of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.

Yano is silent but Yoshida teaches “15.    The method of claim 11, wherein the adjusting of the switching time point from the EV mode to the HEV mode includes:
returning the threshold value when the difference between the maximum value and the minimum value of the voltages of the cells in the battery, which are measured by the voltage sensor, does not exceed the reference value, after the threshold value is increased ”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.
Claim 4 is amended to recite and Yano is silent but Heo teaches  “of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.
Claim 15 is amended to recite and Yano is silent but Heo teaches  “of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.


Yano is silent but Yoshida teaches “16.    The method of claim 11, further comprising: storing the threshold value”. (see FIG. 5 where the SOC determination part and battery condition and SOC estimation is stored in memory and see FIG. 8-11)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2014/0111164 A1 to OHKAWA et al. that was filed in  2011 (hereinafter “Ohkawa et al.”) and in view of Heo and in view of Snyder.

Yano is silent but Ohkawa teaches “17.    The method of claim 11, wherein the adjusting of the switching time point from the EV mode to the HEV mode includes:
arranging the voltages of the cells in the battery, which are measured by the voltage sensor, based on intensities of the voltages and then dividing the voltages of the cells into an upper group, an intermediate group, and a lower group; and (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
increasing a threshold value serving as a reference for switching from the EV mode to the HEV mode (see paragraph 75-81)  when a difference between an average voltage of the upper group and an average voltage of the lower group exceeds a reference value”.  (See paragraph 58 where the average voltage is the cells is sued to determine an average soc of the pack 110)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.
Claim 17 is amended to recite and Yano is silent but Heo teaches  “arranging and dividing…of each of the cells in the battery”.  (see FIG. 1-2 where the battery pack is shown as 100 in a number of cells that include a capacitor m1c1-n and using a control unit 140 the cell voltage can be provided to a signal from the voltage signals and to the AD converter and to the load; the controller can also provide a discharge condition and an overcharge condition); (see claim 12 where the voltage of each cell or the entire pack can be provided; see claim 1 where the controller can switch on each battery cell as desired if there is voltage available);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HEO and the disclosure of YANO since HEO teaches that in FIG. 1-2 a battery is shown having a number of cells. The cells are connected to a multiplexer.  A number of floating capacitors are also provided. The controller can measure the voltage of a cell or group and provide a discharge or over voltage protection.  The controller 40 controls the charge / discharge of each cell B by using voltage data of each cell B stored in the memory and performs various battery protection operations such as overcharge protection and over-discharge prevention. The controller can thus control each cell as desired as discharge one cell, a group of the cells, all of the cells or protect the cells from any discharge and permit further charging. A large capacity battery pack used in such an electric vehicle or a hybrid vehicle includes a plurality of cells that can be repeatedly charged and discharged. When charging or discharging the battery pack, it is necessary to properly maintain the state of charge (SOC) of each cell and protect the battery pack from abnormal conditions such as overcharge or over discharge. It is necessary to measure and monitor periodically. See paragraph 1-20 and claims 1-12 of Heo.


Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20110089905A1 to Yano that was filed in 2009 and that is assigned to Sanyo Electric Co. Ltd. and in view of U.S. Patent Application Pub. No.: US 2014/0111164 A1 to OHKAWA et al. that was filed in  2011 (hereinafter “Ohkawa et al.”) and in further in view of Yoshida and in view of Heo and in view of Snyder.

Yano is silent but Yoshida teaches “18.    The method of claim 17, wherein the threshold value is increased by a fixed value. ”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Yano is silent but Ohkawa teaches “19.    The method of claim 17, wherein the threshold value is varied depending on a degree that the difference between the average voltage of the upper group and the average voltage of the lower group exceeds the reference value. see paragraph 58 where the average voltage is the cells is used to determine an average soc of the pack 110) , (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.

Yano is silent but Yoshida teaches “ 20.    The method of claim 17, wherein the adjusting of the switching time point from the EV mode to the HEV mode fiirther includes:
returning the threshold value… after the threshold value is increased”.  (See FIG. 11 where the second mode is shown and a first mode is shown and then an area where the first EV mode and the second HEV mode are provided within the threshold value of a and between a1 and a2; see paragraph 86-96 where an electric mode is permitted however the battery control unit 50 of the second embodiment switches the operation mode from the EV mode to the HEV mode 50 when the SOC value drops lower than the value A2 being the minimum value of the range A.)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YOSHIDA and the disclosure of YANO since YOSHIDA teaches that in FIG. 11 a state of charge of the vehicle battery can be determined and also a output in KW of the vehicle battery can be determined.  The device can include a first mode that is an EV only mode and a second mode that is a hybrid electric mode.   When the vehicle has a high SOC and a high output, the ev mode can be provided. However, when the output is lower and the SOC is lower than an HEV mode is provided.  However, there is also a point 02 where in this third mode a sliding scale A can be provided where the output and the soc is relative high and a electric mode can also be used in FIG. 11 as indicated by 02 and threshold a.  If the vehicle moves out of this zone then the hybrid electric mode is provided again.   This ensures that the battery has enough output and also enough state of charge for the EV mode for maximum efficiency and to ensure using only electrical power when the SOC is high and the torque is present without degrading the battery to the point it is noticeable to the driver.   See paragraph 6-30 and 86-89 of Yoshida.

Yano is silent but Ohkawa teaches “ when the difference between the average voltage of the upper group and the average voltage of the lower group does not exceed the reference value…”. (see paragraph 58 where the average voltage is the cells is used to determine an average soc of the pack 110) , (see paragraph 58 where the average voltage of the cells is determined as 111; and the cells are made into the upper cells and intermediate cells and the lower group of cells in the FIG. 4 shown having different resistance values for a state of charge, temperature and a duration; see claim 1 where the device uses an internal resistance of each cell and a voltage measurement to determine a discharge current)
  
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of OHKAWA and the disclosure of YANO since OHKAWA teaches that in claim 11 a single cell of a battery pack can be controlled.  The vehicle can include a device that measures a temperature of each battery cell, a resistance of each battery cell and a voltage of each battery cell. Then a state of charge of the vehicle battery can be determined from all of the cells.   Then a mode of operation between an HEV mode and an EV mode can be determined based on the voltage and the resistance and the temperature of each of the cells for charging and also for discharging the cells.  This can provide a faster discharging duration time and an indication of the real permissible power that is available from the battery pack. Also if the cells are too hot, these can be not used and other cells can be used for increased safety.   See paragraph 74-84 and claims 1-11 of Ohkawa.
 
    PNG
    media_image6.png
    685
    614
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    613
    704
    media_image7.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by Tamura. 
Tamura discloses “ 11. (Previously presented) A method for controlling a driving mode of a hybrid vehicle, the method comprising:
measuring, by a voltage sensor, voltages of each of a plurality cells in a battery; and
adjusting, by a controller, a switching time point from an EV mode to a HEV mode based on the measured voltages of each of the cells in the battery,
wherein the adjusting of the switching time point from the EV mode to the HEV mode includes:
increasing a threshold value serving as a reference for switching from the EV mode to the HEV mode when a difference between a maximum value and a minimum value of the measured voltages of each of the cells in the battery exceeds a reference value. (see FIG. 1 where the voltage of the first and second and third group are determined as v1-3 for the battery cells 21-1 and 21-2 and 21-3) , (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells)  (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells)   (see FIG. 8 where the cells are shown as 21(1-4) where they include a top group and a middle group and a lower group and a bottom group of battery cells)  (see claims 1-4 where the average voltage of the first and second and third battery is taken and if this is higher than the average voltage then the vehicle uses this higher voltage cells instead of the average voltage or lower or provide an equality amount of the cells for the hybrid operation)  . (see claims 1-10 where the average voltage of the first and second and third battery is taken and if this is higher than the average voltage then the vehicle uses this higher voltage cells instead of the average voltage or lower or provide an equality amount of the cells for the hybrid operation)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668